DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 10/28/2022.
	Claims 1-23 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 10/28/2022.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-11, and 14-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (US 2013/0210207)
	Regarding claim 1, Fukuda discloses a complementary MOSFET structure comprising: 
	a semiconductor wafer substrate 11 with a semiconductor surface; 
	a P type MOSFET 11A comprising a first conductive region (P-type 11ES1, 11ES2; See fig. 1P, and para. 0037); 
	a N type MOSFET 11B comprising a second conductive region (N-type 11ES2, 11ES3); 
	a cross-shape localized isolation region 11IF, 11I2, and 11IF between the P type MOSFET 11A and the N type MOSFET 11B, wherein the cross-shape localized isolation region includes a horizontally extended isolation region (horizontal sides of 11IF) below the semiconductor surface, and the horizontally extended isolation region 11IF contacts to a bottom side of the first conductive region 11IS2 and a bottom side of the second conductive region 11ES-2 (see fig. 1P).  

	Regarding claim 2, Fukuda discloses the complementary MOSFET structure in claim 1, wherein the complementary MOSFET structure further comprises a first trench formed below the semiconductor surface, and the first trench accommodates the first conductive region.  See fig. 1B – fig. 1H.

	Regarding claim 3, Fukuda discloses the complementary MOSFET structure in claim 2, wherein the first conductive region comprises a lightly doped semiconductor region which is independent from the semiconductor wafer substrate.  See fig. 1J, and paras. 0081-0093.

	Regarding claim 4, Fukuda discloses the complementary MOSFET structure in claim 3, wherein the lightly doped semiconductor region abuts against a channel region of the P type MOSFET.  See fig. 1J, and paras. 0081-0093.

	Regarding claim 5, Fukuda discloses the complementary MOSFET structure in claim 3, the first conductive region further comprising a heavily doped semiconductor region, wherein the heavily doped semiconductor region is positioned in the first trench, wherein the lightly doped semiconductor region and the heavily doped semiconductor region are formed with same lattice structure.  See figs. 1C – 1J; see also paras. 0048-0054, and paras. 0081-0093.

	Regarding claim 6, Fukuda discloses the complementary MOSFET structure in claim 5, the first conductive region further comprising a metal containing region 14S1, 14D1, wherein the metal containing region is positioned in the first trench and abuts against the heavily doped semiconductor region.  See fig. 1P.

	Regarding claim 7, Fukuda discloses the complementary MOSFET structure in claim 1, wherein the complementary MOSFET structure further comprises a first trench 11V1 – 11V3 (see fig. 1E) formed below the semiconductor surface, the first trench accommodates a first portion of the horizontally extended isolation region.  See also fig. 1J.

	Regarding claim 8, Fukuda discloses the complementary MOSFET structure in claim 7, wherein the P type MOSFET further comprises a gate structure 12, 13G1, 13SW1, 13GW1, 14G1 and a side wall of the first trench is aligned or substantially aligned with an edge of the gate structure.  See fig. 1P.

	Regarding claim 9, Fukuda discloses the complementary MOSFET structure in claim 7, wherein the P type MOSFET further comprises a gate structure, and all of the first portion of the horizontally extended isolation region 11IF is not directly underneath the gate structure.  See fig. 1P.

	Regarding claim 10, Fukuda discloses the complementary MOSFET structure in claim 7, wherein the P type MOSFET further comprises a gate structure, and less than 5% of the first portion of the horizontally extended isolation region 11IF is directly underneath the gate structure.  See fig. 1P.

	Regarding claim 11, Fukuda discloses the complementary MOSFET structure in claim 1, wherein the horizontally extended isolation region 11IF is a composite isolation region.  See para. 0069-0070.

	Regarding claim 14, Fukuda discloses the complementary MOSFET structure in claim 1, wherein the horizontally extended isolation region includes a first horizontally extended isolation region 11IF and a second horizontally extended isolation region 11IF, the bottom side of the first conductive region 11ES2 is shielded from the semiconductor wafer substrate by the first horizontally extended isolation region, and the bottom side of the second conductive region is shielded from the semiconductor wafer substrate by the second horizontally extended isolation region.  See fig. 1P.

	Regarding claim 15, Fukuda discloses the complementary MOSFET structure in claim 14, wherein the cross-shape localized isolation region includes a vertically extended isolation region 11IF (having vertical sides) between the first horizontally extended isolation region and the second horizontally extended isolation region, wherein a vertical depth of the vertically extended isolation region is higher than that of the first or the second horizontally extended isolation region.  See fig. 1P.

	Regarding claim 16, Fukuda discloses a complementary MOSFET structure comprising: 
	a semiconductor wafer substrate 11 (fig. 1P) with a semiconductor surface ; 
	a P type MOSFET 11A comprising a first conductive region (P-type 11ES1, 11ES2; See fig. 1P, and para. 0037); 
	a N type MOSFET 11B comprising a second conductive region (N-type 11ES2, 11ES3); and 
	a localized isolation region 11IF, 11I2, and 11IF between the P type MOSFET 11A  and the N type MOSFET 11B; 
	wherein the localized isolation region includes a vertically extended isolation region (vertical sides of 11IF) and a horizontally extended isolation region (horizontal sides of 11IF); 
	wherein a latch-up path between the P type MOSFET 11A and the N type MOSFET 11B is at least dependent on a bottom length of the horizontally extended isolation region 11IF (this is inherent, see fig. 1P).
  
	Regarding claim 17, Fukuda discloses the complementary MOSFET structure in claim 16, wherein the horizontally extended isolation region 11IF includes a first horizontally extended isolation region connected to a first side of the vertically extended isolation region and a second horizontally extended isolation region connected to a second side of the vertically extended isolation region.  See fig. 1P.

	Regarding claim 18, Fukuda discloses a complementary MOSFET structure comprising: 
	a semiconductor wafer substrate 11 (see fig. 1P) with a semiconductor surface; 
	a P type MOSFET 11A comprising a first conductive region (P-type 11ES1, 11ES2; See fig. 1P, and para. 0037), wherein the first conductive region includes a highly doped P+ region (see paras. 0048-0053); 
	a N type MOSFET 11B comprising a second conductive region (N-type 11ES2, 11ES3), wherein the second conductive region includes a highly doped N+ region (see paras. 0048-0053); and 
	a localized isolation region 11IF, 11I2, and 11IF between the P type MOSFET 11A and the N type MOSFET 11B wherein both the highly doped P+ region and the highly doped N+ region are shielded from the semiconductor wafer substrate.  

	Regarding claim 19, Fukuda discloses the complementary MOSFET structure in claim 18, wherein a bottom side of the highly doped P+ region 11ES1 and a bottom side of the highly doped N+ region 11IE3 are shielded from the semiconductor wafer substrate by the localized isolation region 11IF.  See fig. 1P.

	Regarding claim 20, Fukuda discloses the complementary MOSFET structure in claim 19, wherein the first conductive region of the P type MOSFET 11A further comprises a first lightly doped semiconductor region shielding a first side of the highly doped P+ region from the semiconductor wafer substrate, and the second conductive region of the N type MOSFET further comprises a second lightly doped semiconductor region shielding a second side of the highly doped N+ region from the semiconductor wafer substrate.  See fig. 1J, and paras. 0081-0093.

	Regarding claim 21, Fukuda discloses the complementary MOSFET structure in claim 20, wherein the first lightly doped semiconductor region and the second lightly doped semiconductor are independent from the semiconductor wafer substrate.  See fig. 1J and paras. 0081-0093.

	Regarding claim 22, Fukuda discloses the complementary MOSFET structure in claim 20, wherein the first lightly doped semiconductor region and the highly doped P+ region are formed without ion implementation.  See paras. 0081-0092.

	Regarding claim 23, Fukuda discloses the complementary MOSFET structure in claim 20, wherein the first lightly doped semiconductor region and the highly doped P+ region are formed in the same lattice structure with that of a terminal face of a channel of the P type MOSFET.  See fig. 0081-0093.

Allowable Subject Matter

6.	Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed complementary MOSFET structure (in addition to the other limitations in the claim):

	wherein the composite isolation region includes an oxide layer and a Nitride layer over the oxide layer.  

Conclusion

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        December 17, 2022